UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :    19-CR-696 (PAE)
                                                                       :
ARI TEMAN,                                                             :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, United States District Judge:

        Defendant Ari Teman is presently awaiting sentencing following his conviction at trial on

four counts of bank and wire fraud. He has been released on bail subject to conditions including

home confinement at his home in Miami Beach, Florida, and electronic monitoring. By letter

from his counsel, Teman now moves, Dkt. 113, for a modification of the conditions of home

confinement, to enable him to attend medical appointments and to shop for food at stores, the

latter because Teman reports experiencing difficulty obtaining timely food delivery following

Miami Beach’s adoption of a “safer-at-home” order.

        The Court denies Teman’s motion for relief as unnecessary. Teman’s bail conditions

already permit him to travel for medical appointments. And as the Government reports in its

letter responding to Teman’s request, Dkt. 114, Government counsel have confirmed with

Teman’s pretrial services officer that, now notified by the Government of Teman’s expressed

need to leave home to shop for groceries, the officer is prepared to authorize such shopping

pursuant to the discretion accorded him by the Court in administering home detention. Teman’s

letter notably had not indicated that, before writing the Court, he or his counsel had raised the

need to leave home for food shopping with the pretrial services officer. In the future, should an
issue of this nature arise, defense counsel are instructed, before writing the Court, to speak with

the pretrial officer to determine whether a genuine controversy exists requiring court resolution.

       The Court wishes all counsel and Teman well at this challenging time. The Clerk of

Court is requested to terminate the motion at Dkt. No. 113.



       SO ORDERED.
                                                              
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 31, 2020
       New York, New York
